Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 16, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 109-115, 117, 119-121 and 123-127 are currently pending. Claims 93, 98 and 114 have been amended by Applicants’ amendment filed 05-16-2022. Claims 118 and 128 have been canceled by Applicants’ amendment filed 05-16-2022. No claims have been added by Applicants’ amendment filed 05-16-2022. 

Product-by-Process
Instant claims 120, 121 and 123-127 are determined to be product-by-process claims. The structural elements of the microarray comprising: a substantially planar substrate comprising a plurality of microtip projections, wherein each of the microtip projections (i) comprises a reservoir loaded with a substance; and (ii) is attached to the substantially planar substrate at a hingeable portion, wherein the hingeable portion is thinner than the thickness of the substantially planar substrate; and wherein each of the plurality of microtip projections project at an angle relative to the substantially planar substrate, is obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

Therefore, claim 109-115, 117, 119-121 and 123-127 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/045161, filed on August 2, 2017, which claims the benefit of US Provisional Patent Application 62/508,861, filed May 19, 2017; US Provisional Patent Application 62/460,574, filed February 17, 2017; and US Provisional Patent Application 62/370,416, filed August 3, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 16, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 109-115, 117, 119-121 and 123-127 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Ross (US Patent Application Publication No. 20130144217, published June 6, 2013; of record).
Ross et al. do not specifically exemplify wherein the hingeable portion is thinker than the thickness of the substantially planar substrate.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Maintained Objections/Rejections
Claim Interpretation: The term “hingeable portion” as recited in claims 109 and 120 is interpreted to refer to any portion of one or more microtip projections, substantially planar substrate; and/or the reservoir, wherein the “hingeable portion” may (or may not) comprise a hinge.

Objection to Markush Language
The objection to claims 114 and 125 is maintained because of the following informalities: Claims 114 and 125 improperly state the intended Markush groups such that claim 114 recites, for example, the term “wherein the metal comprises titanium, stainless steel...or mixtures thereof”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the metal of the metal sheet is selected from the group consisting of comprises titanium, stainless steel...and mixtures thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 114, 117, 119 and 120-127 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 114 and 125 are indefinite for the recitation of the term “the metal” such as recited in claim 114, line 1. There is insufficient antecedent basis for the term “the metal” in the claim because claim 113 recites “a 25 micron to 150 micro thick metal sheet”.
	Claim 114 is indefinite for the recitation of the terms “silicon” and “silicon dioxide” in line 2 because “silicon” and “silicon dioxide” are not metals, such that the recitation of the “metals” of the metal sheet cannot be “silicon” and “silicon dioxide” and, thus, the metes and bounds of the claim cannot be determined.
Claims 117 and 127 are indefinite for the recitation of the term “up to 80% of thickness of the microtip projection” such as recited in claim 117, lines 1-2 because claim 109, from which claim 117 depends, does not recite that the microtip projections comprise a thickness or a depth, such that it is completely unclear as to what thicknesses are encompassed by the term “up to 80% of thickness of the microtip projection” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 119 is indefinite for the recitation of the term “each microtip” in line 2 because claim 109, from which claim 119 depends, does not recite that each microtip projection comprises a microtip, such that it is unclear whether the term “each microtip” refers to a microtip projection; or whether the term refer to the end portion of a microtip projection and, thus, the metes and bounds of the claim cannot be determined.
	Claim 120 is indefinite for the recitation of the term “the plurality of microtips” in lines 11 and 14. There is insufficient antecedent basis for the term “the plurality of microtips” in the claim because claim 109, line 2 recites the term “a plurality of microtip projections.”
	Claims 121, 123, 124 and 126 are indefinite insofar as they ultimately depend from claim 120.

Claim Rejections - 35 USC § 102
	The rejection of claims 109-115, 117, 119-121 and 123-127 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Simmers (US Patent Application Publication No. 20150258319, 
published September 17, 2015; of record).
Regarding claims 109-115, 117-121 and 123-128, Simmers teaches applicators that can be used to treat a selected site (e.g., on skin) and/or to apply an active ingredient to the treated site, wherein the applicators can achieve a desired depth of penetration by achieving a minimum application force, and can limit the amount of force that can be applied to the microneedle device and to the skin such as, for example, by causing the microneedle device to retract after a maximum application force has been met (interpreting the applicator as a hingeable portion, and comprising a void, claims 109 and 120) (paragraph [0007], lines 1-7). Simmers teaches that the applicators can be used to perforate skin with microneedles, wherein uncoated microneedles can create microchannels in the skin, such that targeted penetration of the microneedles generally includes penetration into the epidermis and dermis of the skin; and that an active agent such as a drug can be coated on the microneedles, such that the active agent is delivered into the skin (interpreted as substance-loaded microtip projections, claims 109 and 120) (paragraph [0008], lines 1-8). Simmers teaches that in delivering an active component, the microneedle device can be provided with a reservoir for temporarily retaining an active component in liquid form prior to delivering the active component through the stratum corneum, wherein the microneedle can be hollow to provide a liquid flow path directly from the reservoir and through the microneedles to enable delivery of the therapeutic substance through the skin, wherein the drug reservoir can be provided in the form of a matrix layer containing drug, or within the skin-contact adhesive of the patch (interpreted as a reservoir comprising a depression, claims 109, 111 and 120) (paragraphs [0004], lines 12-19; [0023], lines 17-19; and [0025], lines 1-2). Simmers teaches in Figure 1 that microneedles 108 can be arranged in any desired pattern such as uniformly spaced rows (interpreted as a grid), in a polygonal pattern such as a hexagon, heptagon, triangle, square, rectangle, octagon or trapezoid, as well as, circular or oval patterns; or distributed over the microneedle substrate 109 randomly (interpreted as encompassing a grid pattern, claims 112 and 123) (paragraph [0115]; and Figure 1). Figures 1, 5 and 6 are shown below:

    PNG
    media_image1.png
    630
    748
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    575
    743
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    265
    409
    media_image3.png
    Greyscale

                    Figure 1                                                  Figure 5                                        Figure 6
Simmer teaches that the desired threshold application force can be modified or controlled through a variety of means including, the shape of the connecting member 110, the rigidity of the connecting member 110, the selection of hinge type, by adjusting the relative rigidity of the housing 102, and/or the connecting member 110 through a variety of means including material selection or thickness of material, or a combination thereof (interpreted as selecting a hinge portion thinner than a thickness of the planar substrate; and located at the proximal end, claims 118, 119, 127 and 128) (paragraph [0066], lines 110). Simmers teaches that applicator 100 can include a housing 102, a plunger (or piston, or actuator) 104, and a microneedle device 106 comprising an array 107 or microneedles 108, and connecting members 110 coupled to the housing 102 via a first hinge portion 136 and a second hinge portion 138 (interpreted as an array; hingeable portion; beveled edge; proximal portion; hingeable portion is thinner than substantially planar substrate; substantially planar substrate; a plurality of microtip projections; projecting at an angle; 0 to 80% of microtip projection; and an angle of 50o to 90o, claims 109, 110, 117-121, 127 and 128) (paragraphs [0029]; and [0062], lines 1-2). Simmers teaches that Figure 6 shows a portion of the microneedle array 107 that includes four microneedles positioned on a microneedle substrate 109, which can be the carrier 124 or another layer coupled to the carrier (paragraph [0097], lines 1-5; and Figure 6). Simmers teaches that the array of microneedles contains about 100 to about 1500 microneedles per cm2, or about 3 to about 30 microneedles per cm2 of the array of microneedles (interpreted as encompassing 25 microtip projections; and indicating a substrate of 0.5 to 200 microns thick, claims 112, 115, 123 and 126) (paragraphs [0105]; and [0108]). As shown in Figure 1, the hinge connecting member 110 and/or hinges 136 and 138 (interpreted as a hingeable portions) is thinner than the upper wall 121, or shaft 143; and/or that as shown in Figure 6, the width of the base of the needle 108 is thinner than the microneedle substrate base 109 (interpreted as the hingeable portion is thinner than the thickness of the planar substrate). Simmers teaches that the housing 102, the plunger 104, and/or the microneedle device 106 can be formed of a variety of materials including thermoset plastics, thermoformable plastics, or metals such as stainless steel, aluminum, or other suitable metals including titanium (interpreted as metals; thermoplastics; and stainless steel, claims 113-115 and 124-126) (paragraphs [0034]; and [0090]). Simmers teaches that the connecting members 110 can form a portion of a stored energy device 130 for the application of an applied force (paragraph [0059], lines 1-13). Simmers teaches in Figure 4, the first portion 134 of connecting member 110 is coupled to housing 102 via first hinge 136, and second portion 138 of connecting member 110 can be coupled to the microneedle device (or base 112) (interpreting connecting member 110 as a hingeable portion that is thinner than the surface or base) (paragraph [0062], lines 1-5).
Simmers meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicants essentially asserts that: (a) Simmers describes in paragraph [0062] that the applicator can comprise a connecting member 110 coupled to the housing 102 via a first hinge 136 and also to the microneedle device 106 via a second hinge 140, such that the skilled artisan would have understood that the hinge structures in Simmers belong to the applicator, which are used to connect the microneedle device, and not a structure of the microneedle device itself; and that Simmers is silent on a hingeable portion thinner than the thickness of the substantially planar substrate (Applicant Remarks, pg. 7, second full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicants’ assertion that that the skilled artisan would have understood that the hinge structures in Simmers belong to the applicator, which are used to connect the microneedle device, and not a structure of the microneedle device itself, and that Simmers is silent on a hingeable portion thinner than the thickness of the substantially planar substrate, is not persuasive. As an initial matter, it is noted that instant claims 109 and 120 are broadly recited such that instant claims 109 and 120 do not identify the structure or location of the “hingeable portion”, whether the hingeable portion is directly attached or indirectly attached to the substrate; whether the hingeable portion is directly attached or indirectly attached to the microtip projections; and/or whether the “hingeable portion” is (or is not) actually attached to a hinge. Thus, the Examiner contends that almost any portion of the device of Simmers constitutes a “hingeable portion” (e.g., a portion of the device that can comprise a hinge). Simmons teaches:
(i)	in Figure 1, the hinge connecting member 110 and/or hinges 136 and 138 (interpreted as a hingeable portions) is thinner than the upper wall 121, or shaft 143; and
(ii)	in Figure 4, the first portion 134 of connecting member 110 is coupled to housing 102 via first hinge 136, and second portion 138 of connecting member 110 can be coupled to the microneedle device (or base 112) (interpreting connecting member 110 as a hingeable portion that is thinner than the surface or base).
Thus, Simmers teaches all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 114, 117, 119 and 127 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 114 recites (in part) “wherein the metal comprises titanium, stainless steel, nickel...silicon, silicon dioxide” in lines 1-2. Claim 114 depends from claims 109 and 113. Claim 109 recites that the microarray comprises a substantially planar substrate. Claim 113 recites that the “substantially planar substrate comprises a 25 micron to 150 micron metal sheet” in lines 1-2, wherein it is noted that silicon and silicon dioxide are not metals and, thus, cannot form the substantially planar substrate. Thus, claim 114 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 117 and 127 recite (in part) “wherein the reservoir has a depth of up to 80% of thickness of the microtip projection” such as recited in claim 117, lines 1-2, Claim 117 depends from claim 109. However, claim 109 does not recite that the microtip projections comprise a thickness or a depth, and it does not provide any indication as to a specific thickness of the microtip projections. Thus, claim 117 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 119 recites (in part) “wherein the hingeable portion is located at a proximal end of each microtip, wherein each microtip comprises a beveled edge” in lines 1-2. Claim 119 depends from claim 109. However, claim 109 does not recite that the microtip projections comprise microtips. Thus, claim 119 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 109-115, 117, 119-121 and 123-127 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzhakov (US Patent Application Publication No. 20080125743, published May 9, 2008) as evidenced by Chan et al. (US Patent Application Publication No. 20070293815, published December 20, 2007).
Regarding claims 109-115, 117, 119-121 and 124-127, Yuzhakov teaches microneedle arrays for use on a contoured or flexible tissue surface, wherein the microneedle array includes a plurality of microneedles, each having a base portion (interpreted as a hingeable portion); a tip (interpreted as a microtip); and a body portion therebetween; and a flexible substrate which comprises a plurality of apertures, each of which are defined by: (i) a plurality of substrate elements which are integral with the base portion of the microneedles; and (ii) at least one spring element connecting at least two of the substrate elements, wherein the spring element can include a curved element; and apertures can be defined, for example, by two substrate elements, which connected to three or four spring elements (interpreting a plurality of needles as microtip projections; comprising reservoir depressions; interpreting springs as hinges and hingeable portions, claim 109) (Abstract). Yuzhakov teaches providing devices and diagnostic methods that are relatively simple to use and pain free, in order to improve patient compliance with diagnostic monitoring and disease management (paragraph [0002], lines 20-24). Yuzhakov teaches Figures 2A, 3 and 4B as shown below:

    PNG
    media_image4.png
    539
    1066
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    577
    564
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    490
    725
    media_image6.png
    Greyscale

                      Figure 2A                                            Figure 3                                    Figure 4B
(the figure show that the microneedles are spaced apart in a uniform manner; including aperture 20; and beveled edge, claims 112 and 119). Yuzhakov teaches a device for transdermal administration of a drug, wherein the device includes a microneedle array that has a plurality of microneedles, each having a base portion, a tip end portion, and a body portion therebetween, wherein the flexible substrate comprises apertures, each of which is defined by (i) a plurality of substrate elements that are integral with the base portions of the microneedles; and (ii) at least one spring element; and at least one storage element, which contains a drug formulation, disposed adjacent to the microneedle array, such that the drug formulation is permitted to pass through apertures of the substrate of the microneedle array; and that the drug storage element can comprise a porous material, wherein the drug formulation is stored in pores of the porous material (interpreting a storage elements, apertures, and porous material as depression reservoirs containing a substance; and encompassing 80% of the thickness of the microtip projection, claim 109, 117, 120 and 127) (paragraph [0007]). Yuzhakov teaches that  the material of construction and dimensions of the spring element can be tailored to control where/how the spring element flexes, wherein the substantially planar substrate formed of a rigid material can be made flexible and/or stretchable by creating arrays of spring elements; and that the shape and the thickness of the spring elements can be tailored to each material of construction and each array device, such that the interconnected network of spring elements desirably extends over a substantial area of the substrate in order to maximize the area of flexibility in the whole substrate, enhancing the ability of the array to conform to, and stretch, with a variety of contoured tissue surfaces (interpreted as hingeable portions having variable thickness, claims 109 and 120) (paragraph [0021]). Yuzhakov teaches that each microneedle projects at an angle from the substrate element; typically, the needle is perpendicular to the substrate element (interpreted as encompassing an angle of 50o to about 95o, claims 109, 110, 120 and 121) (paragraph [0023], lines 1-3). Yuzhakov teaches that the microneedle array is made by a method that includes: (a) forming a flexible substrate which comprises a plurality of apertures, each of which are defined by (i) a plurality of substrate elements, and (ii) at least one spring element connecting at least two of the substrate elements; and (b) forming a plurality of microneedles (interpreted as being made by a process; reservoir depressions; and 80% thickness of the microneedle, claims 111, 117, 120 and 127) (paragraph [0061]). Yuzhakov teaches that the apertures can be essentially any shape including square, circular, hexagonal, semi-circular, oval, diamond, triangular, or a combination thereof; and the apertures occupy a substantial area of the substrate in order to maximize the contact of the drug reservoir with skin and to facilitate adhesion of the microneedle patch to the skin (interpreting apertures as reservoir depressions, claims 109 and 120) (paragraph [0026]). Yuzhakov teaches that each microneedle has a maximum thickness dimension of 500 microns; and that the substrate material has a thickness in the range of about 25 microns to about 650 microns (interpreted as a hingeable portion that is thinner than the thickness of the substrate; and encompassing a substrate of 25 to 150 microns; and encompassing 0.5 to 200 microns, claims 109, 113, 115, 120, 125 and 126) (paragraphs [0034], lines 13-16; and [0064], lines 11-15). Yuzhakov teaches that the substrate, the microneedles or both are formed of, or coated with, a biocompatible material, wherein suitable materials include metals and alloys such as stainless steels, palladium, titanium, and aluminum; and polymers such as polycarbonate, polyethylene terephthalate, polyvinylidene fluoride, and thermoplastic polymer (interpreted as metals including stainless steel; and encompassing a plastic sheet, claims 113, 114 and 124-126) (paragraph [0040]). Yuzhakov teaches that the device includes a collection reservoir for containing a withdrawn sample of a biological fluid from holes in the patient’s tissue formed by the microneedle array (interpreting an array as microneedles spaced apart in a uniform manner; reservoir loaded with a substance; a depression; and a depth of up to 80% of a thickness, claims 109, 111, 112, 117, 120 and 127) (paragraph [0155], lines 4-6).
Yuzhakov does not specifically exemplify a density of 1-1000 microtip projections per square centimeter (instant claim 123).
Regarding claim 23, Chan et al. teach a transdermal delivery system with microprojections for disrupting a body surface to an individual, wherein at least some of the microprojections have a depression for increasing drug loading by a drug coating including an elongated depression on the surface of the microprojection (interpreted as depression reservoir; and encompassing 80% thickness, claim 109 and 120) (Abstract; and paragraph [0010]). Chan et al. teach that the tiny stratum corneum piecing/cutting elements are meant to make correspondingly small microslits/microcuts in the stratum corneum for enhanced transdermal agent delivery or transdermal body analyte sampling therethrough, such that perforated skin provides improved flux for sustained agent delivery or sampling through the skin; and that when microprojection arrays are used to improve delivery or sampling of agents through the skin, consistent, complete, and repeatable microprojection penetration is desired (paragraphs [0006], lines 22-28; and [0007], liens 1-4). Chan et al. teach that the microprojections can have a density of at least approximately 10 microprojections/cm2 or, more preferably, 200-5000 microprojections/cm2 (interpreted as encompassing a density of 1-1000 microtip projections/cm2, claim 123) (paragraph [0057]). Chan et al. teach that the depressions on the microprojections are less wide than the microprojections, and no deeper than the thickness of the microprojections (interpreted as encompassing 80% thickness, claims 117 and 127) (paragraph [0058]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, “it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of drug delivery and/or sampling using microprojections as exemplified by Chan et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the microneedles and/or the microneedle array including varying the shape and/or thickness of the microneedles, substrate elements, spring elements, apertures and/or reservoirs of the microneedle array as disclosed by Yuzhakov to include varying the shape, size, and/or density of the microprojections on a substrate surface including a density of at least 10 microprojections/cm2 as taught by Chan et al. with a reasonable expectation of success in improving patient compliance with diagnostic monitoring and disease management by producing a simple to use and pain-free microprojection array for the delivery of a required drug dosage and/or for transdermal body analyte sampling; and/or in producing a microneedle array that provides consistent, complete, and repeatable microprojection penetration. It would have been prima facie obvious to one of ordinary skill in the art because Yuzhakov teaches that the shape and thickness of the substrate materials, spring elements, apertures and/or microneedles can be tailored to each material of construction, and to each array device depending upon the amount of stretch and flexibility desired, the particular tissue surface, the drug formulation to be delivered, the biological fluid to be transported, the analyte sampled, the desired penetration depth and/or the desired application force; while Chan et al. teach the consistent, complete and repeatable microprojection penetration to improve the delivery or sampling of agents through the skin; producing a desired therapeutic effect by delivering an effective amount of a drug through the skin; as well as, taking into consideration the dosage, viscosity and/or concentration of the composition to be collected or delivered. Thus, one of ordinary skill in the art would modify the microneedle array device as indicated depending upon the sample to be collected, the agent to be delivered and/or the characteristics of the particular tissue surface.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 109-115, 117, 119-121 and 123-127 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639